         Case 1:20-cv-10903-KPF Document 58 Filed 05/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


GUILLERMINA BAUTISTA, MARIBEL
RIVERA, YURIANA ALEJO, CECILIA
DAVILA, JACKELINE BAUTISTA and                      AMENDED [PROPOSED] DEFAULT
SANDRA MEJIA, individually and on behalf                    JUDGMENT
of others similarly situated,
                              Plaintiffs,

                    -v-

LIOX CLEANERS INC., and WASH
SUPPLY LAUNDROMAT, INC. (DBA
WASH SUPPLY LAUNDROMAT),
SERGEY PATRIKEEN, and VICTORIA
PATRIKEEN, jointly and severally.

                           Defendants.

       This action was commenced on December 24, 2020 (Docket # 1). Summons were issued

for the corporate defendants (Docket 8,11). Service was then made on all Corporate Defendants

on December 28, 2020 (Docket 12).

       To date, no Corporate defendant has answered the Complaint or otherwise appeared or

moved, and the Clerk of this Court has certified the default of all Defendants (Dockets 23, 24, 27,

28) The time for answering the Complaint having expired, it is

       NOW, on motion of Plaintiffs, by their attorney Stillman Legal PC., It is hereby

ORDERED, ADJUDGED AND DECREED:

       That the Plaintiffs have judgment jointly and severally against the Defendants LIOX

CLEANERS INC., WASH SUPPLY LAUNDROMAT, INC. (DBA WASH SUPPLY

LAUNDROMAT), in the total amount of $819,585.30.

       That the Plaintiff is awarded attorney’s fees and costs in the amount of $6,384.00.

       That the Plaintiff is awarded post judgment interest, as calculated under 28 U.S.C. § 1961.
         Case 1:20-cv-10903-KPF Document 58 Filed 05/27/21 Page 2 of 2




       That if any amounts remain unpaid upon the expiration of ninety days following issuance

of judgment, or ninety days after expiration of the time to appeal and no appeal is then pending,

whichever is later, the total amount of judgment shall automatically increase by fifteen percent, as

required by NYLL § 198(4).



Dated: New York, New York

       May 27, 2021




                                                             __________________________
                                                                         U.S.D.J.
